DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of applicant’s amendments and arguments filed on June 27, 2022, the rejections of claims 1, 5-7 and 16-20 under 35 U.S.C. 112(b) or 103 as stated in the Office Action mailed on March 29, 2022 have been withdrawn.

Reason for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites performing an oxygen-free cyclic etching process to etch the dielectric layer to expose the channel layer of the second portion of the fin structure, comprising: performing a first etching process to selectively etch the dielectric layer over the channel layer of the second portion of the fin structure with a first etching selectivity; and performing a second etching process to selectively etch the dielectric layer over the channel layer of the second portion of fin structure with a second etching selectivity greater than the first etching selectivity.
Claim 9 recites performing an oxygen-free cyclic etching process to etch the dielectric layer, comprising: performing a first etching process with a first etchant to remove a first portion of the dielectric layer, wherein the first etchant comprises a first halogen element; and 4630.3620001 / P20202551US01Reply to Office Action of March 29, 2022 - 4 -Han-Yu Lin Application No. 17/143,698 performing a second etching process with a second etchant to remove a second portion of the dielectric layer, wherein the second etchant comprises a second halogen element different from the first halogen element.
Claim 16 recites performing a cyclic etching process to etch the dielectric layer to expose the second portion of the substrate, comprising: performing a first etching process to remove a first portion of the dielectric layer, wherein performing the first etching process comprises etching the first portion of the substrate at a first etching rate; and performing a second etching process to remove a second portion of the dielectric layer, wherein performing the second etching process comprises etching the first portion of the substrate with a second etching rate less than the first etching rate
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 2-8, 10-15 and 17-20 variously depend from claim 1, 9 or 16, so they are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        August 13, 2022